Citation Nr: 0603936	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-09 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
deviated nasal septum disability.  

2.  Entitlement to secondary service connection for chronic 
obstructive pulmonary disease arising from a deviated nasal 
septum disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran (appellant) served on active duty from June 1964 
to June 1966, and thereafter served in the U.S. Army Reserves 
until July 1992.  The issue of an initial compensable rating 
for a service-connected deviated septum disability comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision dated November 2001 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The issue of secondary service connection for chronic 
obstructive pulmonary disease comes to the Board on appeal 
from a rating decision dated April 2003 by the VA Regional 
Office in Montgomery, Alabama.  That issue is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  

The Board notes that the veteran did not appear for a hearing 
before the Board scheduled to be held at the RO in 
Montgomery, Alabama in September 2005.  

The Board also notes that the veteran's representative also 
asks that a disability rating of 100 percent be assigned for 
the veteran's time of convalescence after his surgery for a 
deviated septum.  See  38 C.F.R. § 4.30 (a), (b).  The 
veteran clarified in March 2004 that he is seeking a 
temporary total rating on the basis of surgery performed in 
December 2000.  The RO has not issued a rating decision 
concerning this issue, and it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his rating claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of this claim.    

2.  The veteran does not have, and has not had, a 50 percent 
blockage of both nasal passages nor a complete blockage of 
one nasal passage.  


CONCLUSION OF LAW

The compensable rating criteria for a deviated septum from 
trauma have not been met.  38 U.S.C.A. §§  1155, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.30, 4.97 
(including Diagnostic Code 6502), 20.1102 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by comparing a veteran's 
symptomatology with the criteria in a rating schedule, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Separate 
diagnostic codes identify the various disabilities.  Since 
the present appeal arises from an initial rating decision 
that established service connection and assigned the initial 
disabling rating, the entire period of the pendency of the 
claim is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Federson v. West, 12 Vet. App. 119 (1999).  

The RO determined that the veteran's deviated nasal septum is 
service-connected and assigned a disability rating of 0 
percent.  The veteran claims that he is entitled to a higher 
initial rating because he has experienced various adverse 
effects related to that disability.  The record shows that 
the veteran underwent surgery to correct his deviated septum 
and that he has taken various prescription and over-the-
counter medications.  The diagnostic code governing the 
veteran's particular disability (deviation of the nasal 
septum by trauma) provides for a 10 percent disability rating 
when there is a 50 percent obstruction of the nasal passage 
on both sides, or when there is a complete obstruction on one 
side.  38 C.F.R. § 4.97 Diagnostic Code 6502.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  The record 
contains no medical evidence whatsoever showing that the 
veteran has ever had a complete blockage of one nasal passage 
or a 50 percent blockage of both nasal passages.  Instead, 
the veteran's medical treatment records repeatedly indicate 
that the nasal passages are in good condition or that there 
is "some" congestion on one side.  

The Board has considered two indirect, vague references to 
nasal obstructions in the record.  The VA examiner noted that 
at the time of examination the veteran's nasal airway 
obstruction had, for the most part, been fixed.  And the 
veteran stated that his surgeon had told him in August 2000 
that he could not breathe through his nose and his left sinus 
was clogged.  The Board finds that these comments are 
insufficient to establish that a measurable obstruction 
existed, let alone established that the rating schedule 
criteria was met.  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (the Board can determine that a lay person is 
not competent to give evidence of matters that require 
medical knowledge).   

In unusual cases, if the application of the rating schedule 
is impractical because a case involves a very unusual or 
exceptional disability situation, with marked interference 
with employability, or with frequent periods of 
hospitalization, an "extra-schedular evaluation" can be 
considered.  38 C.F.R. § 3.321(b)(1).   The Board sees no 
such exceptional circumstances here.  The veteran spent only 
one day in the hospital and the medical treatment records 
show that he recovered from the surgery well.  Further, the 
record does not suggest that the veteran's disability 
involving the nasal septum, alone, markedly interferes with 
his employment.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
38 C.F.R. § 3.102 (when positive and negative evidence exist 
so that a reasonable doubt arises, the doubt is resolved in 
favor of the veteran); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991) (a unique standard of proof is used in veterans' 
cases).  But that doctrine is not applicable here because 
there is no competent medical evidence addressing the degree 
to which the veteran's nasal passages were obstructed.  

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence 
is needed in order to substantiate a claim and affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107; see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  A VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b) (1).  Here, no one letter meets these requirements 
before the November 2001 rating decision was issued.  

The second and third requirements of a VCAA notice were 
timely met by the July 2001 letter from the RO to the 
veteran.   It informed the appellant of what steps the RO was 
taking in obtaining medical evidence and told the veteran 
that it would schedule a medical examination if necessary.  
The RO also asked the veteran to provide a description of how 
he had been injured during service, and sent him forms to 
authorize the release of all of his medical treatment records 
relating to his claim.  

The other VCAA notice requirements were met by the November 
2001 rating decision and the veteran's response to it.  The 
rating decision clearly stated that an noncompensable rating 
was warranted unless one nasal passage is completely 
obstructed, or both passages are half obstructed.  That put 
the veteran on notice what evidence was required to support 
his claim (which is the first VCAA notice requirement).  In 
his February 2002 notice of disagreement with the rating 
decision, the veteran stated that he believed he fully met 
the criteria of having obstructed nasal passages.  He pointed 
out that his surgeon had told him that he could not breathe 
through his nose and that he had a clogged left sinus.  


Moreover, he was clearly aware that he could submit evidence 
in support of his claim (which is the fourth element of a 
VCAA notice) because attached to that notice of disagreement 
was more than 150 pages of medical treatment records, 
insurance records, and other evidence to support this and his 
other claims.  That evidence was considered before the 
statement of the case was issued and has been carefully 
examined by this Board.  

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was, at most, harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  There is no indication that any 
aspect of the VCAA compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim.  Additionally, the veteran has not pleaded with any 
specificity that a notice deficiency exists in this case.  

Finally, the duty to assist the appellant has been satisfied 
in this case.  All medical treatment records identified by 
the appellant were obtained.  A medical examination was 
provided to appellant.  The Board acknowledges that the 
veteran's representative argues that the veteran should have 
another examination, on the basis that the veteran's 
disability has worsened since his last examination and the 
evidence is too old to rate the disability adequately.  The 
record, however, does not suggest that any blockage of the 
veteran's nasal passages by his nasal septum has changed 
since the last VA examination, and the mere passage of time 
is an insufficient basis upon which to schedule another 
examination.  See VAOPGCPREC 011-95, 60 Fed. Reg. 43186 
(1995). Although the veteran's inservice medical records were 
incomplete, the missing files were not prejudicial to this 
claim because service connection was granted.  A hearing 
before a member of the Board was scheduled, but the veteran 
did not appear at it.  The Board concludes that VA has 
fulfilled its duty to assist the veteran in this case 
regarding his claim for a compensable rating for his deviated 
septum disability decided below.  


ORDER

Entitlement to an initial compensable rating for a deviated 
nasal septum disability is denied.  


REMAND

The appellant seeks secondary service connection claiming his 
chronic obstructive pulmonary disease (COPD) is the result of 
his service-connected deviated septum disability.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury can also be service 
connected.  See 38 C.F.R. § 3.310.  The medical treatment 
records of Doctors R, S, B, and his surgeon show that the 
appellant is currently diagnosed with COPD.  In an April 2003 
letter, his surgeon suggests that many of the appellant's 
current medical problems stem from the trauma to his nose 
during active service.  In May 2003 examination notes, Dr. 
C's assessment was that the appellant's decline in pulmonary 
function was triggered by his chronic sinus disease.  The RO 
has not requested an opinion as to the etiology of the COPD.  
Therefore, an examination should be scheduled for the 
veteran. 

The veteran is reminded that it is his responsibility to 
appear for any and all scheduled examinations and that 
failure to do so could result in the denial of his claims.  
38 C.F.R. § 3.655.  The Board intimates no opinion as to the 
ultimate outcome of this claim.  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  Schedule the veteran for an appropriate VA 
examination.  The claims file must be provided 
to the examiner for review.  Any necessary 
tests should be performed.  The examiner 
should offer an opinion with complete 
rationale as to whether it is at least as 
likely as not (that is, whether there is at 
least a 50 percent probability) that any 
diagnosed COPD is related to the veteran's 
service-connected deviated nasal septum 
disability.  

2.  Then, readjudicate the COPD claim in light 
of any additional evidence obtained.  If any 
sought benefit is denied, issue the veteran a 
supplemental statement of the case (SSOC).  
After the veteran has been given an 
opportunity to respond to the SSOC, the claims 
file should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


